UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6175



WILLIAM HILTON,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES MOLONY
CONDON, Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-99-1372-0-17AJ)


Submitted:   April 27, 2000                    Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


William Hilton, Appellant Pro Se. Charles Molony Condon, Attorney
General, Donald John Zelenka, Chief Deputy Attorney General, S.
Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Hilton appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   See Hilton v. South Carolina, No. CA-99-

1372-0-17AJ (D.S.C. Jan. 26, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Although the magistrate judge relied upon Green    v. French,
143 F.3d 865 (4th Cir. 1998), denial of habeas corpus     relief was
still correct under the standards announced in Williams   v. Taylor,
529 U.S. ___, ___, 2000 WL 385369, *28 (U.S. Apr. 18,     2000) (No.
98-8384).


                                 2